Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7, 9, 12-17, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobias (US 3448519).
Regarding Claim 1, Tobias discloses a manually operable insect screen removal and installation tool customized for cutting excess screen from a matched type of screen frame, comprising: (a) a body 10 having (i) transversely spaced upper and lower major surfaces defining a height (See figures 1-4), (ii) laterally spaced first and second edges defining a width (See figures 1, 2 and 4), and (iii) longitudinally spaced third and fourth edges defining a length (See figures 1-3), the first edge defines a guide plane, and (b) a sharp 11 secured to the body 10 with a cutting edge 12 extending laterally outward from the first edge of the body 10 (See 
Regarding Claim 3, Tobias discloses the distal tip of the cutting edge 12 extends to proximate the a center of the spline channel in the matched type of screen frame when the first edge of the tool is pressed against as the outer edge of the matched type of screen frame (Col. 1, Lines 20-45, Fig. 1). Note: the tool of Tobias fulfills the aforementioned limitation as tool is depth controlled. Further as, the “matched screen” is not positively claimed the tool need only be structurally capable of satisfying the limitation.
Regarding Claim 8, Tobias discloses the sharp 11 is releasably secured to the body 10 (Col. 2, Lines 38-54, Figs. 1 and 2).
Claim(s) 1, 3, 8, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dann (US 5203086).
Regarding Claim 1, Dann discloses a manually operable insect screen removal and installation tool customized for cutting excess screen from a matched type of screen frame, comprising: (a) a body 10 having (i) transversely spaced upper and lower major surfaces defining a height (See figures 1-5), (ii) laterally spaced first and second edges defining a width (See figures 1-5), and (iii) longitudinally spaced third and fourth edges defining a length (See figure 4), the first edge defines a guide plane, and (b) a sharp 22 secured to the body 10 with a 
Regarding Claim 3, Dann discloses the distal tip of the cutting edge 24 extends to proximate the a center of the spline channel in the matched type of screen frame when the first edge of the tool is pressed against as the outer edge of the matched type of screen frame (Col. 3, Lines 31-40, Fig. 9).
Regarding Claim 8, Dann discloses the sharp 22 is releasably secured to the body 10 (Col. 3, Lines 43-58 Figs. 1-5).
Regarding Claim 10, Dann discloses the sharp 22 has transversely spaced upper and lower major surfaces (See Figure), and the tool further includes a protective guard 28 extending laterally from the body 10 over an upper major surface of the sharp 22 without covering a distal end portion of the sharp 22 (Col. 3, Lines 3-10, Figs. 1-5).
Regarding Claim 11, Dann discloses the cutting edge 24 extends 0.1 - 0.4 inches beyond a distal end of the protective guard 28 (Col. 3, Lines 3-14, Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobias (US 3448519), in view of Kaneko (JP 2008231880, herein referenced by the EPO English Machine translation).
Regarding Claim 18, Tobias does not explicitly disclose a screen repair kit, comprising: (a) insect screen, and (b) a tool according to claim 1. Tobias does disclose the tool of claim 1 (See the above rejection).
Kaneko discloses a screen repair kit, comprising: (a) insect screen, and a manually operable insect screen removal and installation tool 1 customized for cutting excess screen from a matched type of screen frame (Pars. 0038-0040 and 0047-0051; Figs. 1-10). It would have been obvious to one of ordinary skill in the art to modify the invention of Tobias by providing an insect screen as disclosed by Kaneko, thus providing a screen repair kit, for the benefit of repairing an insect screen as desired.
Regarding Claim 19, the combination as applied to claim 18 remains as previously applied. The combination discloses the kit further comprising an insect screen spline 13 (Par. 0048, Fig. 9).
Regarding Claim 21, Tobias does not explicitly disclose a method of installing insect screen onto screen frame, comprising the steps of: (a) placing insect screen over a framed opening and peripheral spline channel defined by a screen frame, with excess insect screen extending beyond the periphery defined by the spline channel of the screen frame, (b) pressing 
Kaneko discloses a method of installing insect screen 10 onto screen frame 12, comprising the steps of: (a) placing insect screen 10 over a framed opening and peripheral spline channel 14 defined by a screen frame 12, with excess insect screen 10 extending beyond the periphery defined by the spline channel 14 of the screen frame 12, (b) pressing screen spline 13 and associated insect screen 10 into the spline channel 14 in the screen frame 12 so as to capture a periphery of the insect screen 10 within the spline channel 14, (c) trimming excess insect screen from around the frame by (i) placing the excess insect screen projecting from the spline channel under tension, (ii) pressing the first edge of a tool 1 against an exterior edge of the screen frame 12 with the sharp 7 in operable slicing engagement with the excess insect screen 10 projecting from the spline channel 14, and (ii) sliding the tool 1 along the exterior edge of the screen frame 12 with the first edge pressed against the exterior edge of the screen frame 12 and the sharp 7 projecting into and slicing excess insect screen 10 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726